Title: To George Washington from Alexander Hamilton, 10 September 1794
From: Hamilton, Alexander
To: Washington, George


               
                  Sir,
                  Treasy Dept Septemr 10. 1794.
               
               Inclosed I have the honor to transmit to you a claim of Joseph Tatlow’s against the United States for his services as an Express in April 1794 from New Castle to Philada with public dispatches from London by Cap: Truxton, which claim has been allowed at the Treasury.
               As I know of no other fund out of which this money can be paid, I would beg leave to suggest to the President, whether it ought not to be discharged out of the fund of twenty thousand Dollars appropriated the last Session of Congress to defray the Contingent charges of Government.  If the President should be of this opinion, he will be pleased to signify his approbation on the Comptrollers Certificate transmitted herewith.  With the most perfect respect &c.
               
                  A. Hamilton.
               
            